Citation Nr: 1242355	
Decision Date: 12/12/12    Archive Date: 12/20/12	

DOCKET NO.  08-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder characterized by "swollen feet."  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of an amebic abscess of the liver.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder characterized by "blood clots," to include thrombophlebitis of the right leg.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins of the lower extremities.

5.  Entitlement to service connection for an ulcer of the right foot.

6.  Entitlement to service connection for residuals of malaria.

7.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (also claimed as anxiety disorder and nervous disorder).
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a rating decision of April 1973, the RO denied entitlement to service connection for swollen feet, as well as for thrombophlebitis, varicose veins, and an amebic abscess of the liver.  The Veteran voiced no disagreement with that determination, which has now become final.  Since the time of the April 1973 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO continued its denial of service connection for the disabilities in question, and the current appeal ensued.  

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for swollen feet, a disorder characterized by blood clots, including thrombophlebitis, and varicose veins of the lower extremities on a de novo basis, as well as an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.

FINDINGS OF FACT

1.  In a rating decision of April 1973, the RO denied entitlement to service connection for swollen feet, a disorder characterized by blood clots, specifically, thrombophlebitis, an amebic abscess of the liver, and varicose veins, essentially on the basis that such chronic disability was not shown by the evidence of record.  The Veteran was notified and did not appeal.

2.  Evidence submitted since the time of the April 1973 rating decision denying entitlement to service connection for swollen feet, a disorder characterized by blood clots, including thrombophlebitis of the right leg, and varicose veins is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact or facts necessary to substantiate the Veteran's claims.

3.  Evidence submitted since the time of the April 1973 rating decision denying entitlement to service connection for an amebic abscess of the liver by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact or facts necessary to substantiate the Veteran's claim.

4.  An ulcer of the right foot, or chronic residuals thereof, are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service.

5.  Malaria, or chronic residuals thereof, is not shown to have been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1973 denying entitlement to service connection for swollen feet, a disorder characterized by blood clots, specifically, thrombophlebitis, an amebic abscess of the liver, and varicose veins, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the RO's decision of April 1973 denying entitlement to service connection for swollen feet, a disorder characterized by blood clots, including thrombophlebitis, and varicose veins, is both new and material, and sufficient to reopen the Veteran's previously-denied claims.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence received since the RO's decision of April 1973 denying entitlement to service connection for an amebic abscess of the liver is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  Chronic residuals of an ulcer of the right foot were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Malaria was not incurred in or aggravated by active military service, nor may such pathology be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of May 2007 and June 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA (including Virtual VA) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for a disorder characterized by "swollen feet," as well as for the residuals of an amebic abscess of the liver, a disorder characterized by blood clots (including thrombophlebitis of the right leg), varicose veins of the bilateral lower extremities, an ulcer of the right foot, and malaria.  In pertinent part, it is contended that all of the aforementioned disabilities had their origin during the Veteran's period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, and a tropical disease, such as malaria, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in April 1973, it was noted that service clinical records, as well as the Veteran's service separation examination, were negative for any complaint or finding of symptomatology indicative of pathology of the liver.  While subsequent to service, the Veteran received treatment for what was described as a recurrent amebic abscess of the liver, as of the time of a VA general medical examination in February 1973, there was no evidence of any symptomatology or residuals of liver disease.  Rather, the Veteran was described as "completely asymptomatic."  Based on such findings, the RO denied entitlement to service connection for an amebic abscess of the liver.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence received since the time of the April 1973 rating decision, consisting, for the most part, of VA treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  More specifically, while during the course of VA outpatient treatment in February 2007, a review of the Veteran's medical record showed a history of an amebic liver abscess, that abscess had, apparently, resolved.  Moreover, while at the time of subsequent VA outpatient treatment in June 2007, the Veteran once again gave a history of an amebic liver abscess in the early 1970's, a physical examination conducted at that time was negative for the presence of liver pathology, and no pertinent diagnosis was noted.  In point of fact, there currently exists no evidence whatsoever that the Veteran suffers from residuals of an amebic abscess of the liver which had its origin during his period of active military service.  Under the circumstances, the Board is of the opinion that the evidence received since the time of the April 1973 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of service connection for the residuals of an amebic abscess of the liver must be denied.

Turning to the issues of service connection for swollen feet, blood clots, including thrombophlebitis of the right leg, and varicose veins, the Board notes that, at the time of the aforementioned rating decision in April 1973, it was noted that service clinical records dated in July 1969 were significant for complaints of a swollen left leg and pain from an old wound.  Reportedly, approximately one week later, a clinical entry noted the same complaints, in conjunction with early Osgood-Schlatter's disease and varicose veins, "rule out" early thrombophlebitis of the left lower extremity.  Service clinical records covering the period from August to September 1969 showed continued complaints of swelling and numbness of the left leg, though with no specific diagnosis.  Reportedly, in November 1970, the Veteran complained of varicose veins, swelling, and numbness in his left foot.  Examination at that time noted the presence of telangiectasis, as well as minimal superficial varicosities of the left ankle, though not severe enough to warrant surgery.  Significantly, at the time of service separation, there was no evidence of swollen feet, a disorder characterized by blood clots (including thrombophlebitis of the lower extremities), or varicose veins.  Moreover, while at the time of a period of VA hospitalization in September 1971, there was noted the presence of "possible" superficial thrombophlebitis of the right leg, as of the time of a VA medical examination in February 1973, there was no evidence of thrombophlebitis, swollen feet, or varicose veins.  Based on such evidence, the RO denied entitlement to service connection for swollen feet, varicose veins, and thrombophlebitis.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the April 1973 rating decision, consisting, for the most part, of VA treatment records and examination reports, is both "new" and "material" as to the issues of service connection for swollen feet, a disorder characterized by blood clots, including thrombophlebitis of the right leg, and varicose veins.  More specifically, following a VA vascular examination of December 2008, it was noted that the Veteran suffered from recurrent deep vein thrombosis (for which he was currently receiving anticoagulation therapy), as well as from varicosities and post-phlebitic syndrome secondary to the aforementioned recurrent deep vein thrombosis, and chronic swelling of both legs and feet secondary to the aforementioned post-phlebitic syndrome.  Significantly, according to the examiner, the Veteran's VA treatment records showed that the Veteran suffered from protein C and S deficiency based on information received from the Veteran's private physician, which records were not currently a part of the Veteran's claims folder.  According to the examiner, were the Veteran to, in fact, suffer from protein C and S deficiency, this would be considered a congenital disorder which would have been present during his period of active military service.  Moreover, in the opinion of the examiner, the Veteran's history of swelling and thrombophlebitis in service was at least as likely as not related to his subsequent findings of deep vein thrombophlebitis resulting in post-phlebitic syndrome and his current symptomatology.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disabilities," and, accordingly, is sufficient to reopen his previously-denied claims for service connection.  

Finally, turning to the issues of service connection for an ulcer of the right foot and malaria, the Board notes that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of such pathology.  Moreover, on service separation examination in April 1971, there was no evidence of either an ulcer of the right foot or malaria.  Significantly, as of the time of a VA medical examination in February 1973, there was once again no evidence of either an ulcer of the right foot or malaria.  More specifically, at the time of that examination, a physical examination showed no evidence of any ulcer, or ulceration of the Veteran's heels.  Nor was there any evidence of parasitology consistent with the presence of malaria.

The Board observes that, at no time, either during service, or thereafter, has the Veteran received either a diagnosis of or treatment for malaria.  While it is true that, on two occasions since the time of his discharge, the Veteran received treatment for an ulcer of his right foot/ankle, as of the time of a recent VA medical examination in December 2008, there was no evidence of any active ulceration.  Moreover, to the extent the Veteran apparently suffers from a scar resulting from surgery for a previous right foot ulcer, that ulcer is not shown to have had its origin during, or be in any way the result of, an incident or incidents of the Veteran's period of active service.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his claimed amebic abscess of the liver, ulcer of the right foot, and malaria to his period of active military service.  However, there currently exists no evidence that the Veteran suffers from either an abscess of his liver or malaria.  Nor is there persuasive evidence that, to the extent the Veteran does, in fact, suffer from a residual scar as the result of a right ankle ulcer, the ulcer in question had its origin during, or is in any way the result of , the Veteran's period of active military service.  

The Board acknowledges the Veteran's statements regarding the origin of the disabilities in question.  However, the Board rejects those statements to the extent that he seeks to etiologically relate those disabilities to his active military service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a layperson, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's ulcer of the right foot, or claimed amebic abscess of the liver or malaria, with any incident or incidents of his period of active military service.  Accordingly, his claims for service connection must be denied.


ORDER

New and material evidence having been received, the application to reopen claims of entitlement to service connection for swollen feet, a disorder characterized by blood clots, including thrombophlebitis of the right leg, and varicose veins is reopened, and, to that extent, the appeal is allowed.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an amebic abscess of the liver is denied.

Service connection for an ulcer of the right foot is denied.

Service connection for malaria is denied.



REMAND

Having determined that new and material evidence has been received sufficient to reopen the Veteran's previously-denied claims for service connection for swollen feet, a disorder characterized by blood clots, including thrombophlebitis of the right leg, and varicose veins, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises some question as to the exact nature and etiology of the disabilities at issue.  

In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for what was variously described as swelling of both lower extremities, as well as varicose veins.  Moreover, at the time of a period of VA hospitalization during the months of September and October 1971, there was noted the presence of possible superficial thrombophlebitis of the Veteran's right lower extremity.  Significantly, and as noted above, following a VA vascular examination in December 2008, it was noted that private medical records (which were not a part of the Veteran's claims folder) appeared to indicate that the Veteran suffered from protein C and S deficiency, a congenital disorder which would have been present during his period of active military service.  Moreover, in an addendum to that examination dated in November 2009, it was further noted that, while protein C and S deficiency was usually a congenital disorder, occasionally, it could be an "acquired disorder with certain conditions."  Significantly, inasmuch as the Veteran was on Coumadin (which affected the results of any testing for protein C and protein S deficiency) and could not safely be removed from that medication, it was recommended that records from the Veteran's private physician be obtained and reviewed in order to determine whether the Veteran had previously undergone testing for his hypercoagulable disorder.  

Pertinent evidence of record is to the effect that, in December 2009, the RO requested of the Veteran that he provide the aforementioned private medical records relating to his previous hypocoagulation tests for deep vein thrombosis.  However, in correspondence of April 2010, the Veteran indicated that he would not submit those records from his private physician "unless instructed to do so by BVA counsel."  Under the circumstances, the Board is of the opinion that an attempt must be made to procure those records prior to a final adjudication of the Veteran's claims for service connection for the aforementioned vascular disabilities.

Finally, the Board notes that, in a rating decision of May 2012, the RO granted service connection (and a 10 percent evaluation) for posttraumatic stress disorder, effective from September 20, 2007.  However, in a Notice of Disagreement dated the following month, the Veteran voiced his disagreement with the assignment of that 10 percent evaluation, arguing that he should, in fact, have been awarded at least a 30 percent evaluation for posttraumatic stress disorder.  Significantly, the Veteran has yet to be furnished a Statement of the Case on the issue of entitlement to a higher initial evaluation for posttraumatic stress disorder.  Under the circumstances, the RO must issue a Statement of the Case prior to any further action on the issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran, with a request that he provide copies of any and all records from his private physician, Dr. Keith Harris, regarding diagnosis and/or treatment for protein C and S deficiency, and/or any hypercoagulable disorder.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  Moreover, all attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an appropriate VA examination in order to more accurately determine the exact nature and etiology of his swollen feet, disorder characterized by "blood clots," including thrombophlebitis of the right leg, and varicose veins.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the cardiovascular examination, the examiner should specifically comment as to whether the Veteran currently suffers from protein C and S deficiency, and, if so, whether such deficiency represents a "congenital" as opposed to an "acquired" disability.  Should it be determined that the Veteran's protein C and S deficiency is, in fact, an "acquired" disability, an additional opinion is requested as to whether the Veteran's swollen feet, thrombophlebitis of the right leg, and varicose veins of the lower extremities at least as likely as not had their origin during, or are in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in his report that both the claims file and Virtual VA records have been reviewed.  

4.  The RO/AMC should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.  

5.  The RO/AMC should then readjudicate the Veteran's claims for service connection for a disorder characterized by "swollen feet," a disorder characterized by "blood clots," including thrombophlebitis of the right leg, and varicose veins of the lower extremities.  In addition, the RO/AMC should issue to the Veteran a Statement of the Case addressing the issue of an initial evaluation in excess of 10 percent for service-connected posttraumatic stress disorder.  That Statement of the Case must include notice to the Veteran of his need to file a timely Substantive Appeal in order to perfect his appeal on that issue.  Should entitlement to service connection for swollen feet, "blood clots"/thrombophlebitis of the right leg, and varicose veins of the lower extremities remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Both the aforementioned SOC and SSOC must contain notice of all relevant action taken on the claims for benefits.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


